Citation Nr: 0909085	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
December 1, 2006 and December 5, 2006.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to May 
1968.  He has no service-connected disabilities.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.
The Veteran requested a hearing before the Board in 
connection with this claim.  In November 2007, the Veteran 
contacted VA via telephone and withdrew his request for a 
hearing.  Thus, the Veteran's request for a hearing is 
withdrawn.  38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

1.  The Veteran was treated on December 1, 2006 and December 
5, 2006, at St. Bernard's Medical Center in Jonesboro, 
Arkansas.

2.  The Veteran has no service-connected disabilities.

3.  The Veteran's right leg injury on December 1, 2006 and 
December 5, 2006, was not of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the Veteran on December 1, 2006 
and December 5, 2006, at St. Bernard's Medical Center have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received on December 1, 2006 
and December 5, 2006, at St. Bernard's Medical Center (SBMC) 
in Jonesboro, Arkansas.  See 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-17.1008 (2008).
According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that the Veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the Veteran's liability to the 
provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The Board has reviewed the evidence of record.  Regrettably, 
the criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
December 1, 2006 and December 5, 2006, are not met.

The Veteran presented to SBMC on December 1, 2006, with 
subjective complaints of right leg pain.  The Veteran 
reported at that time that he rode a bicycle approximately 
two weeks prior to this episode of care.  The Veteran 
experienced soreness and swelling in his right leg since that 
time.  The Veteran denied any trauma to the leg as well as 
any history of deep vein thrombosis (DVT).

Upon physical examination, the Veteran was found to be in no 
acute distress and "no obvious discomfort."  The examiner 
noted evidence of tenderness from the "right knee down" as 
well as edema in the right lower leg.  Although the right leg 
was larger than the left, a neurovascular examination was 
described as "intact."  A venous ultrasound of the right 
lower extremity showed no evidence of DVT.  However, it was 
noted that there was a "complex mass in the medial aspect of 
the right leg . . . possibly represents a hematoma."  The 
impression was "hematoma vs. primary muscle tumor vs. 
ruptured cyst."  A medical bill associated with the 
Veteran's duplicate combined health record (CHR) for this 
episode of care totaled $1,044.00. 
The Veteran returned to the SBMC emergency room on December 
5, 2006 with subjective complaints of persistent pain and 
swelling in the right leg, bruising down the outside of the 
leg, and on the foot.  The examiner noted that a venous 
ultrasound conducted "a few days ago" was negative.

Upon physical examination, the Veteran was found to be in no 
acute distress and "no obvious discomfort."  The examiner 
observed mild to moderate swelling and tenderness in the 
right leg, ecchymosis of the lateral thigh, popliteal fossa, 
and at the base of the third and fifth toes.  There was also 
evidence of palpable fluid collection in the tissue of the 
right thigh, but no evidence of edema was noted.  A venous 
ultrasound of the right lower extremity showed no evidence of 
DVT.  The impression was spontaneous hematoma.  The examiner 
recommended elevation, compression, and rest, and he 
prescribed an antibiotic to combat any possible infection.  A 
medical bill associated with the Veteran's duplicate CHR for 
this episode of care totaled $1,029.00.

In March 2007, VA conducted a clinical review of the medical 
records associated with the Veteran's episodes of care on 
December 1, 2006 and December 5, 2006.  A VA registered nurse 
noted at that time that the Veteran had no service-connected 
disabilities.  With respect to the December 1, 2006 episode 
of care, the registered nurse noted that the Veteran had leg 
pain and swelling, neither of which was found to be "life 
threatening."  With respect to the December 5, 2006 episode 
of care, the registered nurse noted that the Veteran had 
"leg pain - several days" and that this condition was not 
life-threatening.  

The Veteran's claims for payment or reimbursement were denied 
on the grounds that no medical emergency existed.  
Specifically, it was noted that care and services were not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  

The VAMC issued a statement of the case in July 2007 in which 
it outlined the criteria for payment or reimbursement of 
unauthorized medical expenses under the Veterans Millennium 
Health Care and Benefits Act.  However, it was again 
determined that the private medical care rendered on December 
1, 2006 and December 5, 2006, at SBMC was "non-emergent."  
Additionally, it was noted that VA medical facilities were 
feasibly available.  The Veteran timely perfected this 
appeal.  Statements in the Veteran's notice of disagreement 
also suggested that he went to SBMC because he lacked 
transportation to get to another VA medical facility for 
care.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of payment 
or reimbursement for medical care rendered at SBMC on 
December 1, 2006 and December 5, 2006.  Emergency room 
treatment notes from these episodes of care described the 
swelling in the Veteran's right leg as either mild or 
moderate, and it was noted at the time of physical 
examination that the Veteran was in no acute distress and 
"no obvious discomfort."  Venous ultrasounds revealed no 
evidence of DVT in either instance.  Furthermore, the Board 
notes that the Veteran sought medical attention for the first 
time approximately two weeks after the bicycling injury 
purportedly occurred and "several days" after his symptoms 
began.  

The Board is sympathetic to the Veteran's situation in this 
instance, particularly in light of his reported 
transportation problems that prevented him from seeking care 
at a VA medical facility.  But, the Board finds the March 
2007 VA clinical review and subsequent reconsideration 
decision of June 2007 to be highly probative and competent 
evidence of whether care and services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  As noted above, VA medical 
personnel concluded that the Veteran's leg pain and swelling 
was present for "several days" before he sought care at 
SBMC and that his condition was "non-emergent."  In light 
of the Veteran's inability to satisfy the criterion outlined 
in 38 C.F.R. § 17.1002(b), the Board finds that any 
discussion as to whether a VA medical facility was feasibly 
available is unnecessary.

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran on 
December 1, 2006 and December 5, 2006, at St. Bernard's 
Medical Center is not warranted.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 U.S.C.A. § 1725 was amended by The 
Veterans' Mental Health and Other Care Improvements Act of 
2008.  See Pub. L. No. 110-387, § 1725, 122 Stat. 4110 (Oct. 
10, 2008).  The amendments contained therein are not 
applicable in this case and concern payment or reimbursement 
for medical care beyond the initial emergency evaluation and 
treatment, as well as the safe discharge and/or transfer to a 
VA or other Federal facility when necessary.  

The Veteran was not provided proper VCAA notice in this case.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
Veteran.  The Federal Circuit stated that requiring the 
Veteran to demonstrate prejudice as a result of any notice 
error was inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-9 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's claim for payment or reimbursement 
of unauthorized medical expenses did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  

The Board notes that VA provided VCAA notice in March 2007 
prior to the initial AOJ decision in this matter.  This 
notice letter informed the Veteran of the Veteran's and VA's 
respective duties for obtaining evidence.  In particular, the 
Veteran was informed to submit, or authorize VA to obtain, 
medical evidence in support of his claim.  He was also 
encouraged to submit lay statements in support of his claim.  
Regrettably, however, the Veteran was not provided with the 
information and evidence needed to substantiate a claim for 
payment or reimbursement of unauthorized medical expenses 
under the Veterans Millennium Health Care and Benefits Act.  

The Veteran's claims for payment or reimbursement of 
unauthorized medical expenses were denied in April 2007.  
But, the Veteran was informed in that same decision of the 
information and evidence needed to substantiate a claim under 
the Veterans Millennium Health Care and Benefits Act.  He was 
also informed of the reasons for denial and of his procedural 
and appellate rights.  Upon the Veteran's request, his claim 
was readjudicated in June 2007 following notice of this 
information.  Thereafter, he was also provided with a 
statement of the case (SOC) in July 2007.  The SOC also 
provided, in complete detail, all of the information and 
evidence needed to substantiate the current claims for 
payment or reimbursement of unauthorized medical expenses. 

The Board acknowledges that the Veteran stated in the 
November 2007 substantive appeal that "you didn't have all 
of my doctors [sic] reports on me."  However, the Veteran 
failed to specifically identify which records, if any, were 
missing from his duplicate CHR, despite numerous 
opportunities to do so.  The Board also notes that the 
Veteran was advised on more than one occasion during the 
pendency of this claim to submit, or authorize VA to obtain, 
any and all treatment records pertaining to his claim for 
payment or reimbursement of unauthorized medical expenses.  
He did not specifically identify any other treatment records, 
aside from the emergency room treatment records dated 
December 1, 2006 and December 5, 2006, that were pertinent to 
the current claims.

Based on the notices provided to the Veteran, including the 
March 2007 notice letter, the VAMC decisions, and the July 
2007 statement of the case, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the claim.  These 
documents, in conjunction with the VCAA letter, explained 
what information and evidence was needed to substantiate the 
claim, and a reasonable person would be expected to 
understand the information contained therein.  In sum, the 
Board finds that the presumption of prejudice with regard to 
any deficiency in the notice to the Veteran or the timing of 
the notice has been rebutted.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  The Board 
further finds that VA has complied, to the extent required, 
with the duty-to- assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran on December 1, 2006 and December 5, 
2006, at St. Bernard's Medical Center is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


